Citation Nr: 1623848	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  07-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to June 13, 2008, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to May 1972. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In September 2011, the Board issued a decision denying the claim.  The Veteran appealed.  In a February 2012 Order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, vacating and remanding the Board's decision. 

The Board denied the claim again in a November 2012 rating decision.  In a January 2014 Memorandum Decision, the Court vacated the Board's November 2012 decision and remanded the matter to the Board.  A September 2014 Board decision denied the claim.  A March 2015 Court Order granted a Joint Motion for Remand (Joint Motion), vacating and remanding the Board's September 2014 decision.  The Board accordingly remanded the claim in June 2015 for additional development.  

A hearing before the undersigned Veterans Law Judge was held in May 2011.  The hearing transcript has been associated with the claims file.

The RO in Denver, Colorado, has jurisdiction of the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2015 remand, the Board related that the Joint Motion observed that VA had erred by failing to acquire records from the Vet Center in Boulder, Colorado, pursuant to 38 U.S.C.A. §§ 5103A(c)(3) (West 2015); 38 C.F.R. § 3.159(c) (2015).  As a result, the Board requested that the AOJ obtain and associate with the record copies of all records from the Boulder, Colorado, Vet Center, dated prior to June 13, 2008, that had not been associated with the record before VA.

In August 2015, the Veteran submitted a VA Form 21-4142a.  In the section for Provider or Facility Name, the Veteran wrote that "VA has all records."  

A September 2015 MEDICAL RECORDS REQUEST REJECT NOTICE from the VA Private Medical Records Retrieval Center (the Center) relates that it had received a request for the Veteran.  The Center stated that the request did not meet the criteria for action under the PMR Program Guideline.  The Center noted that it had rejected the request because the provider listed was non-private.  

The Veteran submitted another VA Form 21-4142a on October 23, 2015.  The Form identifies the Boulder Vet Center, and dates of treatment from August 1, 2005, to December 31, 2014.  

However, a review of the Veteran's eFolders reveals that the AOJ did not attempt to obtain the Vet Center medical records.  Rather, the AOJ created an October 29, 2015, VA Report of General Information (Report) recounting that the Veteran had submitted a blank 21-4142/4138 that stated that VA had all of his records.  The Report noted that "DOMA" had returned the response that the form did not meet the criteria, and concluded therefore that it would not benefit VA to pursue to these records any further since the Veteran stated that VA had all his records.  

As the AOJ failed to obtain the requested medical records from the Boulder Vet Center for treatment from August 1, 2005, to December 31, 2014, the development requested by the Board's June 2015 remand was not completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all records from the Boulder, Colorado, Vet Center, dated from August 1, 2005, to December 31, 2014, that have not been associated with the record before VA.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


